[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter comes to me court on a motion by me defendant Kip Winter to modify child support pendente lite dated September 9, 1998.
The court after hearing has reviewed the file and all prior proceedings. The court, Sferrazza, J., on February 9, 1998, heard the defendant's motion to modify child support and under the guidelines set forth in Lucy v. Lucy, 183 Conn. 230 and Paddockv. Paddock, 19 Conn. App. 91 (1989), the court denied the defendant's motion. That denial is under appeal. The defendant is attempting to relitigate the issues and decision made by Sferrazza, J.
The defendant's motion is denied.
Kocay, J.